After a contested trial the plaintiff was awarded a decree of divorce on the ground of intolerable cruelty and custody of the children, and subsequently the court granted the defendant's motion *Page 467 
that the plaintiff be directed to pay her a sum by way of an allowance to prosecute an appeal. The evidence is not before us but the portions of the finding unattacked by assignments of error disclose adequate grounds to support the conclusion unless the acts of cruelty appear, on the whole record, to be due to paranoia rather than to a wilful intent to inflict injury. The memorandum of decision indicates that this may be the case. The defendant is entitled to a review of this situation. The questions of laches and of the effect of a claimed offer of collusion are also proper grounds of appeal as far as appears from this record. It is to the interest of the state that all questionable features of a suit for divorce should be fully investigated. Dennis v. Dennis, 68 Conn. 186, 197,36 A. 34. We cannot say that the trial judge abused his discretion in granting the motion. Valluzzo v. Valluzzo, 104 Conn. 152, 156, 132 A. 406.
  There is no error.